Dissenting Opinion by
Judge McGloin.
The issues in this case, are substantially the same as those in Frederick vs. City of New Orleans, and I dissent from the conclusions reached by my learned colleague in the case, for the same reasons given by me in the opinion delivered in the latter. In addition to the views therein elaborated, I believe that the particular ordinances and actions of the Mayor and Administrators of the City of New Orleans under consideration, are, unreasonable, partial and oppressive, to such an extent, and should not only justify but compel judicial intervention. As, however, the number of opinions to be written this day is great, I have considered it advisable not at this time to elaborate these particular views, but to reserve the right hereafter to prepare and present the same by way of a dissenting opinion in this case. I also believe, that under the textual provisions of our code, the building of such common taverns or any other structures, calculated to minister to the comfort or convenience of individuals, or the public, is a legitimate use made of the seashore, or the bed, when not within municipal limits, and forbidden by its authorities, that so long as such structures do not impede or affect navigation, or commerce, or in any way inconvenience others or violate the law, they are not nuisances.